UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1076


CHERRY REAVES,

                 Plaintiff - Appellant,

          v.

UNITED STATES POSTAL SERVICE; CHARLOTTE HOUSING AUTHORITY;
YOUTH AND FAMILY SERVICES,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cv-00632-MOC-DSC)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cherry Reaves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cherry    Reaves     appeals    the    district     court’s    order

dismissing her civil action without prejudice.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.               Reaves v. USPS,

No. 3:13-cv-00632-MOC-DSC (W.D.N.C. Dec. 18, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2